--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1.ad
 
THIRD AMENDMENT TO THE
AGL RESOURCES INC.
LONG-TERM INCENTIVE PLAN (1999)
 
This Third Amendment to the AGL Resources Inc. Long-Term Incentive Plan (1999)
(the “Plan”), is made and entered into this ____ day of December, 2008, by AGL
Resources Inc. (the “Company”).
 
W I T N E S S E T H:


WHEREAS, the Company adopted the Plan for the purposes set forth therein; and


WHEREAS, pursuant to Section 9.7 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and


WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Plan;


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, in the following particulars; and


FURTHER RESOLVED, that this Third Amendment shall be effective with respect to
all awards outstanding under the Plan as of the date hereof.


1.


Section 2.6 is hereby amended, effective as of December __, 2008, by deleting
that section in its entirety and substituting in lieu thereof the following:


“Change in Control” shall mean the earliest of the following to occur:


a.  
The date any one person, or more that one person acting as a group (as
determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a “Group”), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company.  If any one person or
Group is considered to own more than 50% of the total fair market value or total
voting power of the Company, the acquisition of additional control of the
Company by the same person or Group is not considered to cause a Change in
Control of the Company;



b.  
The date any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing thirty-five percent (35%)
or more of the total voting power of the stock of the Company;




--------------------------------------------------------------------------------


c.  
The date a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of their appointment or
election; or



d.  
The date that any one person or Group, acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all assets of the Company immediately before such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the assets being disposed of, determined without
regard to any liabilities associated with such assets. 



It is intended that there will be a Change in Control under the Plan only to the
extent such event or transaction would constitute a “change in control event” as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and thus the
provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time; recognizing however, that the definition of Change in
Control in the Plan may be more restrictive in certain respects than the
definition contained in Treasury Regulation Section 1.409A-3(i)(5).”


2.


Section 8.7 is hereby amended, effective as of December __, 2008, by deleting
the first sentence of such section in its entirety and substituting in lieu
thereof the following:


“Upon vesting, Performance Units will be converted into Common Stock and the
Common Stock will be issued to the Recipient, within thirty (30) days following
the vesting date, but in no event later than March 15 of the year following the
year in which the vesting date occurred.”


3.


Section 9.13 is hereby amended, effective as of December __, 2008, by deleting
that section in its entirety and substituting in lieu thereof the following:


“13.  Special Provisions Related to Section 409A of the Code.


 
a.
General. It is intended that the payments and benefits provided under the Plan
and any Award shall either be exempt from the application of, or comply with,
the requirements of Section 409A of the Code.  The Plan and all Agreements shall
be construed in a manner that effects such intent.  Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed.  Neither the Company, its affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.




--------------------------------------------------------------------------------


 
b.
Definitional Restrictions. Notwithstanding anything in the Plan or in any
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Agreement by reason of the occurrence of a Change in Control or the
Participant’s separation from service, such amount or benefit will not be
payable or distributable to the Participant, and/or such different form of
payment will not be effected, by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control or separation from service
meet any description or definition of “change in control event” or “separation
from service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition), or (ii) the payment or distribution of such
amount or benefit would be exempt from the application of Section 409A of the
Code by reason of the short-term deferral exemption or otherwise.  This
provision does not prohibit the vesting of any Award upon a Change in Control or
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the next earliest payment or distribution date or event
specified in the Agreement that is permissible under Section 409A of the
Code.  If this provision prevents the application of a different form of payment
of any amount or benefit, such payment shall be made in the same form as would
have applied absent such designated event or circumstance.



 
c.
Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treasury Regulation Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the highest ranking officer in
Human Resources) shall determine which Awards or portions thereof will be
subject to such exemptions.



 
d.
Six-Month Delay in Certain Circumstances.  Notwithstanding anything in the Plan
or in any Agreement to the contrary, if any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under this Plan or any
Agreement by reason of a Participant’s separation from service during a period
in which the Participant is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Committee under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):




--------------------------------------------------------------------------------


(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of (i) a date no later than later
thirty (30) days following the Participant’s death, or (ii) a day during the
seventh month following the Participant’s separation from service; and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of (i)
a date no later than thirty (30) days following the Participant’s death, or (ii)
a day during the seventh month following the Participant’s separation from
service, whereupon the accumulated amount will be paid or distributed to the
Participant and the normal payment or distribution schedule for any remaining
payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


 
e.
Grants to Employees of Affiliates. Eligible Employees who are service providers
to an affiliate may be granted Stock Options under this Plan only if the
affiliate qualifies as an “eligible issuer of service recipient stock” within
the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code
Section 409A.



 
f.
Design Limits on Options.  Notwithstanding anything in this Plan or any
Agreement, no Stock Option granted under this Plan shall (i) provide for
dividend equivalents or (ii) have any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise or
disposition of the option or stock appreciation right.



 
g.
Anti-Dilution Adjustments.  Notwithstanding any anti-dilution provision in the
Plan, the Committee shall not make any adjustments to outstanding Stock Options
that would constitute a modification or substitution of the stock right under
Treas. Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a
new stock right or change in the form of payment for purposes of Code Section
409A.”




--------------------------------------------------------------------------------


4.


Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.


IN WITNESS WHEREOF, the Company has caused this Third Amendment to the Plan to
be executed by its duly authorized officer as of the date first above written.




AGL RESOURCES INC.






By:                                                  



 
 
 

--------------------------------------------------------------------------------

 
